995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Theda G. HARFORD, Debtor.Theda G. HARFORD, Plaintiff-Appellant,v.WEST VIRGINIA FARM CREDIT, ACA, Successor in interest toPotomac Valley Farm Credit, ACA;  Small BusinessAdministration; Farm Credit ofBaltimore, Defendants-Appellees.Donald E. HARFORD, Plaintiff-Appellant,v.James Paul GEARY, II;  James Paul Geary, A;  CharlesArmentrout & Heirs;  Mary Virginia Armentrout;Elkins Distributing Company,Defendants-Appellees.
Nos. 92-2400, 93-1069.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 18, 1993.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-92-98-E, BK-83-103-E, CA-92-97-E)
Donald E. Harford, Theda G. Harford, Appellants Pro Se.
Joseph Algernon Wallace, Wallace, Harris & Sims, Elkins, West Virginia;  James Willoughby Martin, Jr., Siegrist, Spelsberg, White, Martin & Conley, Clarksburg, West Virginia;  Patrick Michael Flatley, Assistant United States Attorney, Elkins, West Virginia; James Paul Geary, II, Geary & Geary, L.C., Petersburg, West Virginia;  Jerry David Moore, Franklin, West Virginia;  Peter Gregory Zurbuch, Busch & Talbott, Elkins, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
In No. 92-2400, Theda G. Harford appeals from the district court's order affirming the bankruptcy court's order approving the trustee's application for disbursement of proceeds realized from the sale of certain real property.  In No. 93-1069, Donald E. Harford appeals from the district court's order dismissing his Complaint to Set Aside Foreclosures.  Our review of the records and district court's opinions in these cases discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Harford v. West Virginia Farm Credit, No. CA-92-98-E (N.D.W. Va.  Oct. 9, 1992);  Harford v. Geary, No. CA-92-97-E (N.D.W. Va.  Jan. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 92-2400, AFFIRMED No. 93-1069, AFFIRMED